Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 03/01/2021 for application Number 16/513,356. Claims 1 and 29 are amended. Claims 1-30 are pending, of which claims 10-28 and 30 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tota (US 20170222694 A1) in view of Hasegawa (US 20180062823 A1).

Regarding claim 1, Tota discloses a method of wireless communication performed by a user equipment (UE) (Fig. 1, radio communication apparatus 100), comprising: 
receiving an indication of a transmit power of the UE for an uplink transmission ([0061] and fig. 4: The transmission power control unit 113 determines transmission power of a signal that is transmitted from the main antenna… The transmission power control unit 113 informs the bypass determination unit 116 of determined transmission power.); 
[0073] Specifically, the bypass determination unit 116 determines whether or not transmission power is less than or equal to a predetermined threshold (for example, 0 dBm) (step S102). As a result of such determination, in a case where transmission power is less than or equal to the predetermined threshold (step S102, Yes), power of a signal that is transmitted from the main antenna and received by the sub-antenna is small (= small internal interference level), so that power saturation of an amplifier is not caused even when a received signal from the sub-antenna is input to the amplifier.); and 
performing an operation to protect at least one of a receive chain or a low noise amplifier of the UE from interference based at least in part on the internal interference level, wherein performing the operation to protect the low noise amplifier comprises at least one of: disconnecting the low noise amplifier from the receive chain,  increasing a current to the low noise amplifier, attenuating an input to the low noise amplifier, bypassing the low noise amplifier, modifying an operation of the low noise amplifier to permit the low noise amplifier to permit the low noise amplifier to handle higher input power, or a combination thereof ([0004] The main antenna is used at a time when an uplink signal from a radio communication apparatus toward a base station apparatus is transmitted, while the main antenna and the sub-antenna are used at a time when a downlink signal is received in the MIMO communication; [0067] and Figs. 3 and 4: In a case where transmission power from the main antenna is large, power of a signal that is transmitted from the main antenna and received by the sub-antenna is large (i.e., resulting in high internal interference level), and power saturation may be caused when a signal received from the sub-antenna is input to the LNA 152H or 152L. Transmission power that is large indicates that transmission power is large as a result of deteriorated radio wave environment, and in a case where radio wave environment is deteriorated, none of MIMO communication and carrier aggregation is executed generally. For this reason, in a case where transmission power is large (indicating uplink transmission with high power) and at least one of MIMO communication and carrier aggregation is not executed, the bypass determination unit 116 determines that a received signal is caused to bypass the LNAs 152H and 152L, and generates a bypass control signal that causes the bypass switches 153H and 153L to be in on-states; thus low-noise amplifiers LNA 152H and 152L is bypassed when the transmission power is too high that may cause a high internal interference level). 
But Tota does not disclose wherein performing the operation to protect the low noise amplifier comprises at least one of: disconnecting the low noise amplifier from the receive chain,  increasing a current to the low noise amplifier, attenuating an input to the low noise amplifier, modifying an operation of the low noise amplifier to permit the low noise amplifier to permit the low noise amplifier to handle higher input power, or a combination thereof.
However, in the same field of endeavor, Hasegawa discloses attenuating an input to a low noise amplifier of a UE to protect the low noise amplifier from self-interference ([0064] However, in the FD, as schematically illustrated in FIG. 3, there is a possibility that a transmission signal with much higher power than the power of the reception signal enters the reception system as self interference, and unless some measure is taken, a low noise amplifier (LNA) 203 provided in the reception system may be saturated; [0065] Therefore, it is important to apply self-interference canceler (SIC) technology to adopt the FD. FIG. 3 illustrates an example in which an SIC 202 is provided between the receiving antenna 201 and the LNA 203; [0067] The SIC 202 cancels the self-interference by subtracting the transmission signal whose phase and amplitude are adjusted by a phase and amplitude adjuster 301 from the reception signal, for example; thus a self-interference canceler (SIC) is used to attenuate the input to the LNA to mitigate the interference.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tota, based on the above teaching from Hasegawa, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using self-interference canceler (SIC) to attenuate the input to the LNA in order to mitigate internal interference to a receive sub-antenna from uplink transmission on the main antenna.
This claim element is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (attenuating an input to a low noise amplifier) which anticipates the genus (MPEP 2131.02).

Regarding claim 2, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses wherein the low noise amplifier is directly connected to an antenna of the receive chain via a switch that permits the low noise amplifier to be connected to or disconnected from the receive chain (Fig. 3: switches 154H and 154; [0076] For this reason, the bypass determination unit 116 determines that a received signal is caused to bypass the LNAs 152H and 152L, and determines that the bypass switches 153H and 153L are caused to be in on-states (step S106). The bypass determination unit 116 generates a bypass control signal that causes the bypass switches 153H and 153L to be in on-states, so that the bypass switches 153H and 153L are caused to be in on-states. Thereby, a signal received from the sub-antenna goes through the diplexer 151, and subsequently, is not input to the LNA 152H or 152L but is output to the carrier switch 154H or 154L. As a result, power saturation on the LNA 152H or 152L can be prevented, and deterioration of reception quality that is caused by power saturation can be suppressed.).  

Regarding claim 6, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses controlling LNA bypass based on the transmission power threshold which in turn determines the internal interference level ([0066] Specifically, the bypass determination unit 116 determines an on-state or an off-state of the bypass switch 153H or 153L in accordance with conditions of radio communication, for example, as illustrated in FIG. 5. That is, in a case where transmission power informed of from the transmission power control unit 113 is less than or equal to a predetermined threshold (for example, 0 dBm), the bypass determination unit 116 determines that the bypass switches 153H and 153L are in off-states. In a case where transmission power from the main antenna is small, power of a signal that is transmitted from the main antenna and received by the sub-antenna is small, and power saturation is not caused even when a signal received from the sub-antenna is input to the LNA 152H or 152L. For this reason, in a case where transmission power is small, the bypass determination unit 116 determines that a received signal is prevented from bypassing the LNA 152H or 152L, and generates a bypass control signal that causes the bypass switches 153H and 153L to be in off-states.).
Although Tota and Hasegawa do not explicitly disclose wherein the low noise amplifier is disconnected from the receive chain based at least in part on a determination that the internal interference level satisfies a threshold, or wherein the low noise amplifier is connected to the receive chain based at least in part on a determination that the internal interference level does not satisfy the threshold, it would have been obvious for a skilled person to derive this limitation because the internal interference level is dependent on the transmission power as taught by Tota.

Regarding claim 8, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses wherein at least one of the internal interference level or the transmit power is determined for all component carriers configured for the UE ([0077] In a case where both MIMO communication and carrier aggregation are executed (step S105, Yes), whether or not a carrier that is used for P cell connection is a carrier that belongs to a high-frequency band is determined (step S107). As a result of such determination, in a case where P cell connection is executed by using a carrier that belongs to a high-frequency band (step S107, Yes), a frequency band of a signal that is transmitted with large transmission power from the main antenna is a high-frequency band, and hence, power of a signal in a high-frequency band that is received by the sub-antenna is large; thus internal interference level on the sub-antenna due to the large transmit power of the main antenna is determined for a component carrier configured for the UE to communicate in P cell).  

Regarding claim 9, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses wherein the internal interference level is determined based at least in part on at least one of: a comparison of interference or noise power on a receive chain without a surface acoustic wave filter and interference or noise power on a receive chain with a surface acoustic wave filter, uplink scheduling information for the UE and power control information for the UE, or a combination thereof ([0090] Specifically, in a case where transmission power informed of from the transmission power control unit 113 is less than or equal to a predetermined threshold (for example, 0 dBm), the gain determination unit 202 determines gains of the variable gain LNAs 201H and 201L as comparatively large gains suitable for amplification; [0091] On the other hand, in a case where transmission power informed of from the transmission power control unit 113 is greater than a predetermined threshold (for example, 0 dBm), the gain determination unit 202 determines whether or not MIMO communication is executed and carrier aggregation is executed. In a case where at least one of MIMO communication and carrier aggregation is not executed, the gain determination unit 202 determines gains of the variable gain LNAs 201H and 201L as small gains that are less than or equal to a predetermined value; thus the internal interference level is determined based on power control information of scheduled uplink transmission).  
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (the internal interference level is determined based on uplink scheduling information for the UE and power control information for the UE) which anticipates the genus (MPEP 2131.02).

Claim 29 is rejected on the same grounds set forth in the rejection of claim 1. Claim 29 recites similar features as in claim 1, from the perspective of an apparatus for a UE.

Claims 3-4  are rejected under 35 U.S.C. 103 as being unpatentable over Tota  in view of Hasegawa, and further in view of Pehlke et al. (US 20180048345 A1; hereinafter “Pehlke”).

Regarding claim 3, Tota and Hasegawa disclose the limitations of claim 1 as set forth, but Tota and Hasegawa do not disclose wherein the receive chain does not include a filter, to reduce the internal interference level, between the low noise amplifier and an antenna of the receive chain.
However, in the same field of endeavor, Pehlke discloses wherein the receive chain does not include a filter, to reduce the internal interference level, between the low noise amplifier and an antenna of the receive chain ([0122] and Fig. 6: In the illustrated embodiment, the bypass switch 351 and the antenna switch 353 can operate to select a first path associated with the receive band filter 361 and the first LNA 356a, a second path associated with the second LNA 356b and the filter bypass 365, or a third path associated with the LNA bypass 316; [0123] and Fig. 6: Accordingly, in this example, the receive filter bypass 365 can be used to bypass the receive band filter 311 and the first LNA 356a but not the second LNA 356b…; thus Fig. 6 includes a case when the receive chain does not include a filter, to reduce the internal interference level, between the low noise amplifier and an antenna of the receive chain).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tota and Hasegawa as applied to claim 1, based on the above teachings from Pehlke, to derive the limitations of claim 3, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by not including a filter between LNA and antenna in order to mitigate internal interference to a receive sub-antenna from uplink transmission on the main antenna.

Regarding claim 4, Tota and Hasegawa disclose the limitations of claim 1 as set forth, but Tota and Hasegawa do not disclose wherein the UE includes: one or more receive chains, including the receive chain, that do not include a filter, to reduce the internal interference level, before the low noise amplifier; and at least one receive chain that includes a filter, to reduce the internal interference level, before the low noise amplifier.
However, in the same field of endeavor, Pehlke discloses wherein the UE includes: one or more receive chains, including the receive chain, that do not include a filter, to reduce the internal interference level, before the low noise amplifier; and at least one receive chain that includes a filter, to reduce the internal interference level, before the low noise amplifier ([0122] and Fig. 6: In the illustrated embodiment, the bypass switch 351 and the antenna switch 353 can operate to select a first path associated with the receive band filter 361 and the first LNA 356a (i.e., a receive chain includes a filter), a second path associated with the second LNA 356b and the filter bypass 365 (i.e., a receive chain does not include a filter), or a third path associated with the LNA bypass 316.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tota and Hasegawa as applied to claim 1, based on the above teachings from Pehlke, to derive to derive the limitations of claim 4, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selectively inserting a filter before the LNA in order to mitigate or avoid internal interference to a receive sub-antenna from uplink transmission on the main antenna.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tota in view of Hasegawa, in view of Yang et al. (US 20170290004 A1; hereinafter “Yang”), and further in view of Pehlke.

Regarding claim 5, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses that the internal interference level associated with the uplink transmission is small when the transmit power of the UE is below a predetermined threshold ([0073] Specifically, the bypass determination unit 116 determines whether or not transmission power is less than or equal to a predetermined threshold (for example, 0 dBm) (step S102). As a result of such determination, in a case where transmission power is less than or equal to the predetermined threshold (step S102, Yes), power of a signal that is transmitted from the main antenna and received by the sub-antenna is small (= small internal interference level), so that power saturation of an amplifier is not caused even when a received signal from the sub-antenna is input to the amplifier.). Based on this teaching, a skilled person would determine that a predetermined transmit power threshold translates into an internal interference threshold. 
But Tota and Hasegawa do not disclose wherein the transmit power corresponds to one or more transmission time intervals (TTIs) in which the UE is scheduled to transmit the uplink transmission, and wherein the low noise amplifier is connected to or disconnected from the receive chain for at least the one or more TTIs.
However, in the same field of endeavor, Yang discloses wherein the uplink transmit power corresponds to one or more transmission time intervals (TTIs) in which the UE is scheduled to transmit the uplink transmission (0052] FIG. 7 shows an exemplary diagram for the uplink power control, downlink power control, and CSI-feedback transmission mode configurations in a short TTI configured system in accordance with embodiments of the current invention. At step 701, the UE determines that the short TTIs are configured. At step 711, UL power control are configured accordingly. In the case more than on data transmissions, over either the regular TTI or short TTIs are sent to one UE within a regular TTI, there can be uplink resources dynamically mapped in parallel corresponding to the downlink transmissions. And in this case, the UE needs to adjust its transmission power over each uplink resource according to the priority or UE transmit power limit.). 
Furthermore, Pehlke discloses wherein the low noise amplifier can be connected to or disconnected from the receive chain ([0122] and Fig. 6: In the illustrated embodiment, the bypass switch 351 and the antenna switch 353 can operate to select a first path associated with the receive band filter 361 and the first LNA 356a, a second path associated with the second LNA 356b and the filter bypass 365, or a third path associated with the LNA bypass 316.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tota and Hasegawa as applied to claim 1, based on the above teachings from Yang and Pehlke , to derive “wherein the transmit power corresponds to one or more transmission time intervals (TTIs) in which the UE is scheduled to transmit the uplink transmission, and wherein the low noise amplifier is connected to or disconnected from the receive chain for at least the one or more TTIs”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by selecting uplink transmission power in a TTI and selecting to insert or bypass LNA in the uplink transmission path in order to mitigate internal interference to a receive sub-antenna from uplink transmission on the main antenna. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tota in view of Hasegawa, and further in view of Yang.

Regarding claim 7, Tota and Hasegawa disclose the limitations of claim 1 as set forth, and Tota further discloses wherein one or more signals received via the receive chain in a frame are selectively processed by a baseband processor based at least in part on at least one of: whether an uplink communication is scheduled for the frame, whether the internal interference level or the transmit power satisfies a second threshold for the frame, or a combination thereof ([0058] and Fig. 1: The baseband processing unit 111 acquires a received signal with a baseband frequency from the RF LSI 130 and executes decoding of the received signal or the like to obtain received data. [0066] and Figs. 1 and 5: Specifically, the bypass determination unit 116 determines an on-state or an off-state of the bypass switch 153H or 153L in accordance with conditions of radio communication, for example, as illustrated in FIG. 5. That is, in a case where transmission power informed of from the transmission power control unit 113 is less than or equal to a predetermined threshold (for example, 0 dBm) (i.e., the uplink transmit power satisfies a second threshold), the bypass determination unit 116 determines that the bypass switches 153H and 153L are in off-states; [0067] and Figs. 1 and 5: On the other hand, in a case where transmission power informed of from the transmission power control unit 113 is greater than a predetermined threshold (for example, 0 dBm) (i.e., the uplink transmit power does not satisfy a second threshold), the bypass determination unit 116 determines whether or not MIMO communication is executed and carrier aggregation is executed. In a case where at least one of MIMO communication and carrier aggregation is not executed, the bypass determination unit 116 determines that the bypass switches 153H and 153L are caused to be in on-states; [0073] and fig. 1: Specifically, the bypass determination unit 116 determines whether or not transmission power is less than or equal to a predetermined threshold (for example, 0 dBm) (step S102). As a result of such determination, in a case where transmission power is less than or equal to the predetermined threshold (step S102, Yes), power of a signal that is transmitted from the main antenna and received by the sub-antenna is small (= small internal interference level), so that power saturation of an amplifier is not caused even when a received signal from the sub-antenna is input to the amplifier; [0081] Such determination of an on-state or an off-state of the bypass switch 153H or 153L is executed in units of frames of a received signal [0081] Such determination of an on-state or an off-state of the bypass switch 153H or 153L is executed in units of frames of a received signal; thus one or more signals received via the receive chain in a transmission time interval (TTI) are selectively processed (based on on-state or an off-state of the bypass switch 153H or 153L) by a baseband processor based on whether the internal interference level or the uplink transmit power satisfies a second threshold). 
But Tota and Hasegawa do not disclose wherein one or more signals received via the receive chain in a transmission time interval (TTI) are selectively processed by a baseband processor based at least in part on at least one of: whether an uplink communication is scheduled for the TTI, whether the internal interference level or the transmit power satisfies a second threshold for the TTI, or a combination thereof.
However, in the same field of endeavor, Yang discloses wherein the uplink transmit power corresponds to one or more transmission time intervals (TTIs) in which the UE is scheduled to transmit the uplink transmission (0052] FIG. 7 shows an exemplary diagram for the uplink power control, downlink power control, and CSI-feedback transmission mode configurations in a short TTI configured system in accordance with embodiments of the current invention. At step 701, the UE determines that the short TTIs are configured. At step 711, UL power control are configured accordingly. In the case more than on data transmissions, over either the regular TTI or short TTIs are sent to one UE within a regular TTI, there can be uplink resources dynamically mapped in parallel corresponding to the downlink transmissions. And in this case, the UE needs to adjust its transmission power over each uplink resource according to the priority or UE transmit power limit.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tota and Hasegawa as applied to claim 1, based on the above teachings from Yang, to derive to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by processing a received signal in each TTI based on the interference level in order to avoid internal interference to a receive sub-antenna from uplink transmission on the main antenna.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (baseband processing based on whether the internal interference level or the uplink transmit power satisfies a second threshold) which anticipates the genus (MPEP 2131.02).



Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (WO 2017181940 A1) - Use of acoustic wave filter with amplifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471